Citation Nr: 9906876	
Decision Date: 03/15/99    Archive Date: 03/24/99

DOCKET NO.  98-13 773	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to service connection for bilateral tinnitus.


ATTORNEY FOR THE BOARD

S. L. Wright, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1941 to October 
1945.

This matter comes before the Board of Veterans' Appeals 
(Board) from a June 1998 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Chicago, 
Illinois, which, in pertinent part, denied the veteran's 
claim of entitlement to service connection for bilateral 
tinnitus.


REMAND

The veteran contends that his bilateral tinnitus began during 
service or as the result of acoustic trauma while on active 
duty.  He asserts that he was exposed to excessive noise on a 
daily basis for 2 & 1/2 years while serving in a motor platoon 
in a tank company.  He also notes that he sustained 
additional acoustic trauma during instrument training school 
and when he was shot down over Yugoslavia during World War 
II.  

The veteran served on active duty from July 1941 to October 
1945.  In reviewing the record, the Board notes that service 
medical records show that the veteran was evaluated in 
February 1944 for the onset of sudden deafness in the left 
ear.  Clinical findings included ear drainage and slight 
reddening of the left tympanic membrane, and the diagnosis 
was recorded as left subacute catarrhal otitis media.  The 
service medical records show no complaint or diagnosis of 
tinnitus.  (There is also no diagnosis of hearing loss.)  The 
only post-service medical records on file are dated in 1997 
and 1998.  The recently dated clinical records show that the 
veteran was diagnosed with tinnitus.

The veteran underwent several VA examinations in February and 
March 1998, including ear examinations, which resulted in a 
diagnosis of tinnitus.  History obtained during this time 
included inservice acoustic trauma, as contended by the 
veteran, and some post-service noise exposure while working 
in a plant that made truck axles for seven years, and hunting 
3 to 4 times a week without ear protection.  The physicians 
who performed the 1998 examinations did not link the 
veteran's recently diagnosed tinnitus to any remote event of 
service from July 1941 to October 1945.  However, in one of 
the examination reports, it is noted in the Review of Medical 
Records section that a previous compensation and pension 
examination report dated November 1995 revealed a diagnosis 
of sensorineural hearing loss bilaterally with constant 
tinnitus since 1945 had been provided by an ears, nose and 
throat specialist.  However, this examination report is not 
in the claims file.  

It is the Board's judgment that the history of the contended 
medical nexus reportedly recorded upon the November 1995 VA 
examination is sufficient to well ground the veteran's claim, 
within the meaning of 38 U.S.C.A. § 5107(a), thereby 
triggering a duty to assist the veteran in the development of 
his claim.  In light of the above history, the Board finds 
that further development is required to comply with the duty 
to assist the veteran in establishing his claim.  See 
38 U.S.C.A. § 5107(a).  

The VA's statutory duty to assist the veteran includes the 
obligation to obtain pertinent treatment records, the 
existence of which has been called to its attention.  Murphy 
v. Derwinski, 1 Vet. App. 78 (1990); Ivey v. Derwinski, 2 
Vet. App. 320 (1992); Murincsak v. Derwinski, 2 Vet. App. 363 
(1992).  Accordingly, the RO should obtain the report of the 
November 1995 VA examination report, as well as any other 
relevant medical records.  The Board further finds that, 
since the 1998 examiner who referred to the 1995 examination 
did not specifically address the contended causal 
relationship, the claims file that incudes the 1995 and 1998 
examination reports should be returned to this physician for 
such an opinion following a review of all of the relevant 
evidence.  Ardison v. Brown, 6 Vet. App. 405, 407 (1994), 
citing Green v. Derwinski, 1 Vet. App. 78, 81 (1991).

In view of the foregoing, the case is REMANDED to the RO for 
the following development:

1.  The RO should obtain the report of 
the November 1995 VA compensation and 
pension examination referred to in the 
report of a March 1998 VA examination 
performed by Dr. Kloep, as well as any 
relevant medical records that may be 
available and that are not on file.  Any 
medical records that are obtained should 
then be associated with the veteran's 
claims file.

2.  The RO should then contact the 
physician who conducted the veteran's 
March 1998 examination noted above, Dr. 
Kleop, for the purpose of obtaining an 
opinion on the contended medical nexus.  
The claims file and a copy of this Remand 
must be provided to the doctor, and the 
physician must be asked to review all of 
the relevant medical records, including 
the report of the 1995 VA examination, 
and the report of the March 1998 
examination performed by Dr. Kleop, which 
includes the history of inservice and 
postservice noise exposure summarized 
above.  After a review of the relevant 
medical records, the physician should 
address this question:

Is it as or more likely as not that 
the veteran's tinnitus is 
etiologically linked to any incident 
of service, including acoustic 
trauma? 

3.  If Dr. Kleop is not available to 
provide this opinion, the RO should 
schedule the veteran for a VA examination 
by an ear, nose, and throat specialist.  
During that examination, the physician 
should obtain the veteran's complete 
history pertaining to noise exposure 
during and after service.  The physician 
should then opine whether it is as or 
more likely as not that the veteran's 
tinnitus is etiologically linked to any 
incident of service, including acoustic 
trauma? 

4.  Thereafter, the RO should 
readjudicate the veteran's claim for 
service connection for bilateral 
tinnitus.  If the benefit sought on 
appeal remains denied, the veteran and 
his representative should be furnished a 
supplemental statement of the case, and 
afforded an opportunity to respond 
thereto before the case is returned to 
the Board for further appellate review.
The purpose of this REMAND is to further develop the 
veteran's claim and the Board intimates no opinion, favorable 
or unfavorable as to the merits of the claim.  The appellant 
is free to submit any additional evidence he wishes to have 
considered in connection with his appeal; however, no action 
is required until he is further notified.




		
	R. F. WILLIAMS
	Member, Board of Veterans' Appeals



 

- 5 -


- 4 -


